

Confidential Treatment Requested by Prothena Corporation plc








LETTER AGREEMENT




effective as of this 31 March, 2017 (the “Effective Date”), by and between






PROTHENA THERAPEUTICS LIMITED


and


PROTHENA BIOSCIENCES LIMITED




Adelphi Plaza
Upper George’s Street, Dún Laoghaire
Co. Dublin, A96 T927
Ireland


(together hereinafter "Prothena")




and


BOEHRINGER INGELHEIM BIOPHARMACEUTICALS GMBH


Binger Strasse 173
55216 Ingelheim am Rhein,
Germany




(hereinafter "BI BIO")




WHEREAS, Prothena is a company engaged in the design and development of
innovative drugs; and


WHEREAS, BI BIO is a company inter alia engaged in process optimization and the
production and supply of bulk drug substance products by using microbial and
mammalian technology and in the provision of services related to this field; and


WHEREAS, Prothena acknowledges and agrees, that BI BIO provides such services by
subcontracting to its Affiliates (as defined below) using the Existing Facility
(as defined below); and


WHEREAS, the Parties are parties to the Master Process Development and Clinical
Supply Agreement, effective as of June 23, 2010 as amended, pursuant to which BI
BIO provides services to Prothena; and


WHEREAS, Prothena has or will have the rights to several Products (as defined
below) and Prothena desires to have such Products, including New Products (as
defined below) manufactured by BI BIO; and




Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         1

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






WHEREAS, in 2015 BI BIO made the decision to expand BI BIO’s mammalian
manufacturing capacity with additional [***] bioreactors by investing in and
building a new facility at BI RCV’s site (the “New Facility” as defined below);
and


WHEREAS, the New Facility shall be capable for the manufacturing processes
captured in the MSA as well as for high titre and high yield mammalian
processes; and


WHEREAS, on the Effective Date BI BIO envisions the New Facility Project
Timeline (as defined below); and


WHEREAS, Prothena desires to long-term secure certain quantities of capacity at
BI BIO’s Existing Facility and the New Facility in order to have BI manufacture
Products and/or transfer-in manufacturing process(es) for New Products (as
defined below) under the Product Agreements (as defined below); and therefore,
the Parties desire to enter into a binding commitment of capacity reservation,
as set forth below.




1
Definitions



1.1    Defined Terms
The following terms shall, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of such terms shall
have corresponding meanings:


“Affiliate” shall mean any company or entity controlled by, controlling, or
under common control with a Party hereto for as long as such control exists. As
used in this Section, “control” means: (a) to possess, directly or indirectly,
the power to direct the management and policies of such company or entity,
whether through ownership of voting securities or by contract relating to voting
rights or corporate governance; or (b) direct or indirect beneficial ownership
of at least fifty percent (50%) (or such lesser percentage that is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction) of
the voting share capital in such company or entity.


“Agreement” shall mean this Letter Agreement.


“Batch” shall mean a manufacturing run for a Product in the [***] production
bioreactor at a Facility.


“BI RCV” shall mean BI BIO’s Affiliate Boehringer Ingelheim RCV GmbH & Co KG
with an address at Dr. Boehringer Gasse 5-11, 1121 Vienna, Austria.


“BI Pharma” shall mean BI BIO’s Affiliate Boehringer Ingelheim Pharma GmbH & Co.
KG with an address at Birkendorfer Strasse 65, 88397 Biberach an der Riss,
Germany.


“Business Day” shall mean any calendar day on which banking institutions in
Ingelheim, Germany, Dublin, Ireland, and at the location of the respective
Facility are open for business.
“Capacity Limitation” shall mean from the Year [***] onwards BI BIO’s inability
to supply Product(s) in accordance with the terms of the applicable Product
Agreement(s) [***] by a limitation of available capacity due to a [***], such
[***] caused by reasons other than [***].
“Capacity Limitation Threshold” shall mean a Facility Capacity Limitation which
results in BI BIO’s inability to supply for any consecutive period of at least
[***] in accordance with the terms of the Product Agreement(s), an average of
[***] of the total quantity of Product(s) ordered by Prothena for such period
(calculated in Batches).


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         2

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






“Clinical Failure” shall mean the event of [***] or [***] the [***] of a [***]
for [***] including but not limited to, a [***] provided that [***] of the [***]
for all indications. In the case of [***] the [***] or the failure to [***] and
/ or [***] shall be deemed a Clinical Failure, even if [***] provided that such
[***] will [***] in a [***].
“Confidential Information” shall mean any proprietary information and material
(a) disclosed by one Party or any of its Affiliates to the other Party or any of
its Affiliates from and after the Effective Date, or (b) developed by either
Party or its Affiliates pursuant to this Agreement, or (c) any confidential
information according to a Product Agreement, except for information which (i)
is already in the public domain at the time of its disclosure to the receiving
Party or its Affiliates; (ii) becomes part of the public domain through no
wrongful action or omission of the receiving Party or its Affiliates after
disclosure to the receiving Party or any of its Affiliates; (iii) is already
known to the receiving Party or its Affiliates at the time of disclosure as
evidenced by the receiving Party’s or its Affiliates’ written records; or (iv)
is independently developed by the receiving Party or its Affiliates without
access or reference to the disclosing Party’s proprietary information.


“Effective Date” is the first date on the cover page of this Agreement, which is
31 March 2017.


“Existing Agreement” shall mean the Master Process Development and Clinical
Supply Agreement between the Parties, BI Contract # [***], which governs the
technology transfer and manufacture by BI BIO of the Products NEOD001 and PRX003
for Prothena’s clinical use, effective as of June 23, 2010 as amended, including
the applicable Project Plans.


“Existing Facility” shall mean the mammalian facility at BI BIO’s Affiliate BI
Pharma existing on the Effective Date which is located at Birkendorfer Strasse
65, 88397 Biberach an der Riss, Germany.
    
“Facility” shall mean the Existing Facility and/or the New Facility, whichever
is the case.
“Forced Withdrawal” shall mean [***] of the [***] and/or [***] from [***] of a
[***] due to a [***] of a [***] such [***] or if [***] such [***] in [***] to
[***] by a [***] such [***].
“Low-Volume-Product” shall mean a Product for which Prothena’s [***] and
subsequent forecast reservation under the applicable Product Agreement is less
than [***] per Year.
“Maximum Capacity Reservation” shall mean the maximum number of Batches BI BIO
is obliged to reserve in any Year for the manufacture of Products as set forth
in Appendix 3.
“Minimum Purchase Commitment” shall mean the quantity of Batches which Prothena
is obliged to purchase in any Year under the Product Agreement(s) and which
shall mean the certain percentage of the Maximum Capacity Reservation as set
forth in Section 4 and Appendix 3, as it may be adjusted in accordance with this
Agreement.
“MSA” shall mean a Master Technical Transfer and Supply Agreement, including
Product Addendums specifying terms for each Product, the Parties plan to enter
into and which shall govern the technical transfer, clinical supply and/or
commercial manufacture of Products as further described in this Agreement, in
particular but not limited to, Sections 2.5 to 2.7 below.
“New Facility” shall mean the mammalian production plant and the respective
supporting facilities, which BI BIO will build in accordance with the New
Facility Project Timelines at BI RCV’s address and use for the manufacture of
Product(s) and the provision of Services.
“New Facility Project Timeline” shall mean the timeframe for establishing the
New Facility at an Affiliate’s site expected on the Effective Date which is from
[***] to [***], with the goal of the New Facility being [***].


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         3

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc








“New Product(s)” shall mean new Products which the Parties agree to transfer in
and supply under the Product Agreements according to the process set out under
Section 3.


“Non-Utilization-Fee” shall have the meaning set forth in Section 4.6.


“Party” and “Parties” shall mean Prothena or BI BIO, or both, as applicable.
“Price” shall mean the price of Product calculated on a [***] (exclusive of
value-added tax), as set forth in Appendix 4.


“Product(s)” shall mean certain mammalian derived biopharmaceutical bulk drug
substance or finished drug products to which Prothena has the rights to, and
which BI BIO manufactures or will manufacture (by itself or its Affiliates) at
the Facilities. As of the Effective Date, the Products are NEOD001 and PRX003.
Products include New Products.


“Product Addendum” shall mean a contractual document executed in accordance with
and attached to the MSA governing the technology transfer and manufacture of a
certain Product pursuant to the stipulations of the MSA.


“Product Agreements” shall mean the Existing Agreement or the MSA, as
applicable.


“Prothena Deliverables” shall mean the documents Prothena shall provide with
each request for transferring in a product as New Product as listed in Appendix
1.


“Services” shall have the meaning set forth in Section 2.2.


“Technology Transfer” shall mean the activities to transfer the manufacturing
process of a Product from a Facility to a new manufacturing facility up and
until [***]. The Technology Transfer shall be deemed complete if such [***]
performs in accordance with the manufacturing process as set forth in the master
batch record and drug substance meets the manufacturer’s release specifications.


“Term” shall have the meaning set forth in Section 10.1.


“Transition Period” shall mean for each a Product a period of [***] beginning
with the [***] of the [***] after completion of the [***] in accordance with the
applicable Product Agreement.


“Year” shall mean a calendar year, i.e. the twelve (12) month period beginning
on 1st January or part thereof in relation to the first year and last year of
this Agreement.


1.2    Currency
All monetary amounts expressed in this Agreement are in Euros (“€”), the
official currency of the euro area.
2
Scope of the Agreement

2.1
As of the Effective Date the Parties agree on an overall capacity commitment for
the Years 2018 to 2027 as further set forth in Section 4 and Appendix 3 below.
Subject to the terms set forth in this Agreement, the overall capacity
commitment shall be used for all Products manufactured by BI BIO under the
Product Agreements. For clarity, the subject matter of this Agreement is the
overall capacity commitment and purchase obligation of Prothena for Years 2018
through 2027 (binding from the Years 2018 to 2024).



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         4

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






2.2
The manufacture and supply of Products and the performance of services by BI
BIO, or an Affiliate thereof, (the “Services”) and all rights and obligations of
the Parties in connection therewith shall be governed by and be subject to the
terms and provisions of the Product Agreements. In all cases where the (i) the
reservation of annual overall capacity and amendment thereof (e.g. in a long
range capacity plan or the like), or (ii) the undersupply of Product due to a
Capacity Limitation, including but not limited to, a Capacity Limitation
Threshold and the remedies available to Prothena in connection with the
aforementioned cases (i) and/or (ii) are concerned, the provisions of this
Agreement shall prevail over the respective provisions of the Existing Agreement
and the provisions of this Agreement in the cases (i) and (ii) shall be included
in the MSA.

2.3
BI BIO shall devote adequate manufacturing capacity at the Facilities
corresponding with the Maximum Capacity Reservation to be capable of
manufacturing Product(s) for Prothena and performing the work under the
respective Product Agreement as set forth under Section 4 and Appendix 3.

2.4
Prothena shall purchase and pay the Price for Product as set forth under the
respective provisions and rolling forecasts of the applicable Product Agreement,
however in any event, Prothena shall pay the [***] according to Appendix 4 for a
minimum of Batches according to the Minimum Purchase Commitment set forth in
Section 4 below.

2.5
The Parties agree that they shall negotiate in good faith and agree upon a
Master Technical Transfer and Supply Agreement which shall govern the technical
transfer, clinical supply and/or commercial manufacture of Products for clinical
and commercial use for Prothena and which shall replace the Existing Agreement
and this Agreement (the “MSA”). The Parties shall execute such MSA by [***].

2.6
The Parties are in agreement that the MSA, including its Product Addendums,
shall set forth main provisions, including but not limited to, technology
transfer, manufacture, clinical and commercial supply, that are equivalent to
the main provisions of the Existing Agreement. The Parties agree to further
include the pricing, capacity commitments, and all stipulations of this
Agreement concerning the undersupply of Product due to a Capacity Limitation,
including but not limited to, a Capacity Limitation Threshold and the remedies
available to Prothena in connection therewith into the MSA.

2.7
Further, the MSA shall provide for the following termination rights of Prothena
for the Product Addendum for each Product and the corresponding effects of
termination:

Termination Right for each Product (unless stated otherwise)
Effect of Termination for each Product (unless stated otherwise),
Prothena shall pay for:
Clinical Failure
Forced Withdrawal
• For [***] from BI BIO’s receipt of Prothena’s termination notification:


i) the [***] for [***]


ii) the [***] for the [***] of [***] of the [***] which were [***] by [***] (if
any)


[***] 
[***] 







Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         5

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






There was not a Clinical Failure, but there was [***] resulting in a [***] of
[***]




• For [***] from BI BIO’s receipt of Prothena’s termination notification:


i) the [***] for [***]


ii) the [***] for the [***] of [***] of the [***] which were [***] (if any)


[***]
[***]




Convenience (any reason or no reason, incl. voluntary market withdrawal)
• For [***] from BI BIO’s receipt of Prothena’s termination notification:


i) the [***] for [***]


ii) the [***] for the [***] of [***] of the [***] which were [***] (if any)


[***] 
[***] 



2.8
The MSA shall also provide that BI BIO shall undertake reasonable commercial
efforts to fill any resulting excess capacity with products from third parties
or its Affiliates for the manufacture of other biopharmaceutical products. For
each Batch of Prothena’s capacity mitigated by BI BIO the Price for reserved
Batches or the Non-Utilization-Fee, as applicable, from Prothena, shall not fall
due.



3
PROTHENA PRODUCTS MANUFACTURED

3.1.
As of the Effective Date the Parties agree that the Products manufactured by BI
BIO during the Term include Prothena’s proprietary Products NEOD001 and PRX003,
as well as New Products, Prothena desires and the Parties will mutually agree to
transfer and establish at the Facilities.

3.2.
The Parties agree that during the Term, Prothena may request to transfer in and
have BI BIO manufacture up to [***] New Products. Each request shall include the
complete
Prothena Deliverables as set forth in Appendix 1 and shall be made by Prothena
in writing at least [***] prior to the desired commencement of a technology
transfer. Upon receiving such request, including the Prothena Deliverables, BI
BIO shall assess the requirements for such New Product, including any technology
transfer requirements and shall accept or reject the product as New Product by
BI BIO in accordance with the Acceptance Criteria as set forth in Appendix 2
within [***] of receiving the request together with the complete Prothena
Deliverables from Prothena.



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         6

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






3.3.
BI BIO shall determine and decide which Facility shall manufacture such New
Product based on the assessment of fitness of the New Product and its
manufacturing process for the Existing Facility and the New Facility and BI
BIO’s network capacity utilization. BI BIO shall share its assessment with
Prothena and shall take into consideration Prothena’s reasonable input and
recommendations.

3.4.
Upon Prothena’s request the Parties shall negotiate in good faith and may agree
upon the opportunity and terms and conditions to technology transfer and
manufacture more than [***] New Products.

4
CAPACITY COMMITMENT FOR PRODUCTS AT THE FACILITIES

4.1
In accordance with their commitment set forth in Section 2, the Parties agree on
the Minimum Purchase Commitment and Maximum Capacity Reservation as shown in
Appendix 3. The latest by [***] Prothena may cancel or reduce its order for the
Year [***] and no Non-Utilization Fee shall become due. For the purpose of
clarity, Prothena shall not be entitled to submit a [***] order in any Year,
including in [***].

4.2
The Parties agree to hold long-range capacity review meetings at least annually
to review Prothena’s demand and Minimum Purchase Commitment, and BI BIO’s
Facility utilization and Maximum Capacity Reservation in order to discuss
changes according to the remainder of this Section 4 below. BI BIO and Prothena
each shall appoint as representatives for these meetings individuals having
seniority and decision-making power.

4.3
(a) On or before [***], the Parties shall agree on the binding Maximum Capacity
Reservation and Minimum Purchase Commitment for the Years 2025, 2026 and 2027,
whereby the numbers set forth for the aforementioned Years in Appendix 3 are not
binding and shall be deemed as an orientation point for good faith discussions.

(b)     Further, with a minimum lead time of [***] and for the Years from [***]
onwards Prothena may [***] decrease the annual Maximum Capacity Reservation and
Minimum Purchase Commitment in an amount of [***] per Year. For the avoidance of
doubt, and by way of example only, Prothena may in [***] reduce the annual
Maximum Capacity Reservation and Minimum Purchase Commitment for [***] and then
in [***] again reduce the then current annual Maximum Capacity Reservation and
Minimum Purchase Commitment for [***] within this [***] range. Any increase in
the Maximum Capacity Reservation and the Minimum Purchase Commitment in any Year
shall be subject to mutual agreement of the Parties.


4.4
A minimum campaign size in a Facility of [***] of (a) the lesser of the Minimum
Purchase Commitment or [***] shall apply to each Product and (b) the [***] of
the Minimum Purchase Commitment or [***] shall apply to each Low-Volume-Product
to keep the respective production process for a Product active and maintain
inspection readiness. For the purpose of clarity, Prothena is required to
purchase Product in accordance with the minimum campaign sizes set forth in this
Section 4.4 and Prothena shall not be entitled to submit [***] orders for a
Product in any given Year.

4.5
Subject to Section 4.1 with respect to the Year [***], in each Year from [***]
to [***] Prothena shall purchase [***] of the Minimum Purchase Commitment which
equals the certain percentage of the Maximum Capacity Reservation as determined
in Appendix 3.

4.6
Subject to Section 4.1 with respect to the Year [***], if Prothena purchases
less than the Minimum Purchase Commitment, BI BIO shall charge a non-utilization
fee of [***] of the Price, subject to Prothena mitigation with like-for-like
[***] Products, and/or BI BIO mitigation pursuant to Section 4.7 (the
“Non-Utilization-Fee”). Further, each Product Agreement shall stipulate
Prothena’s obligation for reimbursement of BI BIO for any documented
non-cancellable fees for raw materials and/or equipment



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         7

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






incurred and purchased in anticipation of manufacture of reserved Batches in
addition to the Non-Utilization-Fee.
4.7
BI BIO shall undertake reasonable commercial efforts to fill any resulting
excess capacity with third parties or its Affiliates for the manufacture of
other biopharmaceutical products. For each Batch of Prothena’s capacity
mitigated by BI BIO [***] in the event of termination or the Non-Utilization-Fee
from Prothena shall not fall due.

4.8
In the event of a termination of a Product Addendum, as set forth in Section
2.7, Prothena may decrease the annual Minimum Purchase Commitment up to [***].
The decrease shall start the earliest as set forth in the table below after the
receipt of Prothena’s respective notification by BI BIO and the Maximum Capacity
Reservation shall be decreased accordingly.

Termination for
Start of decrease of Minimum Purchase Commitment
Clinical Failure
Forced Withdrawal
[***]


There was not a Clinical Failure, but there was [***] resulting in a [***] of
[***]
[***] 




Convenience (any reason or no reason, incl. voluntary market withdrawal)
[***]





5
SUPPLY PRICE

5.1.
The Price for Product shall be either a [***] of Product or a [***] of Product
as further described in Appendix 4 to this Agreement, the MSA or the respective
Product Agreement; and

5.2.
The Price shall be index adjusted [***] once [***], subject to [***] maximum of
[***], in accordance with this Section 5.2 and depending on the place of the
Facility. In the event that the applicable index referred below is negative, the
Price will not be adjusted for the [***] and stays the same as in the [***].

A) with the average of (a) the change in the [***] of [***] of the previous year
and (b) the change in the [***] of the [***] shown in the statistic report of
the [***] whereby the figures of such average will be rounded to one decimal
place, whereby the figures of such average will be rounded to one decimal place,
with [***] being rounded up (in [***] when the index is positive); or
B) in accordance with the average of (a) the change in the [***] of [***] of the
previous [***] and (b) the average change in the [***] shown in the statistic
[***] report of the [***] whereby the figures of such average will be rounded to
one decimal place, with [***] being rounded up (in [***] when the index is
positive).
6
CAPACITY LIMITATION

6.1
In the event of a Capacity Limitation, including but not limited to, a Capacity
Limitation Threshold, Prothena’s Minimum Purchase Commitment and BI BIO’s
Maximum Capacity Reservation shall be [***] in accordance with [***] of the
affected Product.



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         8

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






6.2
If because of a Capacity Limitation, including but not limited to a Capacity
Limitation Threshold, BI BIO cannot  meet its obligation to Prothena under this
Agreement and to other customers under other agreements, purchase orders or
arrangements, BI BIO will allocate the available capacity to Prothena and its
other third party customers on a pro rata basis, with Prothena's pro rata share
being based on the [***] and on the [***] however, provided, that (i) a
production unit technically suitable for the manufacture of Product(s) is
available at a Facility and (ii) the manufacture of Product(s) in such technical
suitable production unit is in compliance with all regulatory filings for the
Product(s) and the Facilities.

Where a pro rata share is allocated to Prothena and BI BIO’s other third party
customers in accordance with this Section 6.2, BI BIO shall notify Prothena (a)
of its pro rata share, (b) that subject to Sections 6.2 (i) and (ii) and to the
deviations caused by rounding up or down (to the nearest whole number) of the
pro rata shares to reach full Batch figures, the pro rata share of Prothena is
at least equal to, but not less than, the [***] and (c) [***].
6.3
In addition, in the event of a Capacity Limitation Threshold, Prothena shall
have the right to request [***] Technology Transfer of the affected Product as
shall be further detailed under the respective Product Agreement to (a) Prothena
or (b) a third party manufacturer at [***] as described under Section 8.2 below.

6.4
Subject to Section 8 and Section 10.2, the pro rata share of capacity in
accordance with Section 6.2 and 6.5, and the [***] Technology Transfer of the
respective manufacturing process of a Product to Prothena or a third party
manufacturer shall be the [***] due to Prothena for any decrease in the Maximum
Capacity Reservation or amount of Product supplied under a Product Agreement due
to a Capacity Limitation Threshold. Any liability and indemnification obligation
of BI BIO in connection with a Capacity Limitation, including but not limited
to, a Capacity Limitation Threshold shall be exclusively governed by Section 8.
In the event of any inconsistencies or conflicts between this Agreement and the
Existing Agreement, the provisions of this Agreement shall govern with respect
to the Capacity Limitation, including but not limited to, a Capacity Limitation
Threshold, and its consequences.

6.5
Upon the request of Prothena for a Technology Transfer of the affected Product
according to Section 6.3, BI BIO shall continue to provide capacity for Product
in accordance with Section 6.1 and 6.2 above until the [***] by Prothena or by
the third party manufacturer [***].

7
PAYMENT TERMS

7.1
For payments of any Non-Utilization-Fee due under this Agreement BI BIO shall
invoice Prothena in [***] of every [***]. Prothena shall pay all amounts due
within [***] from the date of receipt of the invoice by Prothena.

7.2
All invoices under this Agreement shall be made by BI BIO in Euro (€) and all
payments under this Agreement shall be made by Prothena in Euro (€) by wire
transfer to an account to be nominated by BI BIO. Prices and Fees shall be
exclusive of statutory value added tax (“VAT”). VAT shall be added separately to
each invoice and paid by Prothena if required by, and in accordance with,
applicable laws.

8
INDEMNIFICATION / LIABILITIES

8.1
Disclaimer of Consequential Damages

EXCEPT FOR CASES OF WILFUL MISCONDUCT OF THE PARTIES, AND SUCH CASES WHERE A
LIMITATION OF LIABILITY OR INDEMNIFICATION OBLIGATIONS IS NOT PERMISSIBLE UNDER


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         9

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






APPLICABLE LAW, FOR WHICH CASES THERE SHALL BE NO LIMITATION OF LIABILITY OR
INDEMNIFICATION OBLIGATIONS, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY SPECIAL INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING,
WITHOUT LIMITATION, DAMAGES RESULTING FROM LOSS OF USE, LOSS OF PROFITS,
INTERRUPTION OR LOSS OF BUSINESS, LOST GOODWILL, LOST REVENUE AND LOST
OPPORTUNITY) ARISING OUT OF OR IN CONNECTION WITH THIS THIS AGREEMENT. THE
LIMITATION OF LIABILITY AND EXCLUSION OF DAMAGES SET FORTH UNDER THIS SECTION 8
SHALL APPLY (1) EVEN IF A PARTY HAD OR SHOULD HAVE HAD KNOWLEDGE, ACTUAL OR
CONSTRUCTIVE, OF THE POSSIBILITY OF SUCH DAMAGES, (2) WHETHER A CLAIM IS BASED
ON BREACH OF CONTRACT, BREACH OF WARRANTY, TORT (INCLUDING NEGLIGENCE), OR
OTHERWISE. FOR CLARITY, THE NON-UTILIZATION FEE TO BE PAID BY PROTHENA IS NOT
DEEMED A SPECIAL, INDIRECT, INCIDENTIAL OR CONSEQUENTIAL ACCORDING TO THIS
SECTION 8.1.
8.2
Limitation of BI BIO’s Liability

a) Subject to Section 8.1, the pro rata share of capacity in accordance with
Section 6.2 and 6.5, and the [***] Technology Transfer to Prothena or a third
party manufacturer as set forth in Section 6.3 shall be the [***] due to
Prothena for any decrease in the Maximum Capacity Reservation or decrease in the
amount of Product supplied under any Product Agreement due to a Capacity
Limitation, including but not limited to, a Capacity Limitation Threshold, and
any further liability and indemnification obligation of BI BIO in connection
with such Capacity Limitation, including but not limited to, a Capacity
Limitation Threshold, [***]. BI BIO’s liability for any such Technology Transfer
for a Product shall be limited to (a) the provision to Prothena and/or its third
party manufacturer of up to [***] BI BIO man hours to support the Technology
Transfer (which shall be documented and calculated based on a daily rate of
[***],-- EUR (price basis 2017 and subject to Section 5.2)) for such Technology
Transfer per Product, and (b) compensation of up to [***] euro [***],-- EUR) per
Product for Prothena’s [***] which shall be documented and calculated at
[***],-- EUR (price basis 2017 and subject to Section 5.2)) of the Technology
Transfer of the affected Product (such compensation including [***] for the up
to [***] man hours). In no event shall BI BIO’s aggregate liability per Product
under this Agreement exceed [***] euro ([***],-- EUR).


b) For the avoidance of doubt,
(i)
BI BIO is responsible for its subcontracted Affiliates to the same extent as for
its own acts and omissions and the liability and indemnification obligations set
forth herein are [***] in connection with this Agreement. For purposes of
clarity and apart from cases of criminal activities, nothing in this Agreement
shall entitle any Affiliate of Prothena or an Affiliate of BI BIO to make any
claim against BI BIO or Prothena, respectively, under this Agreement, and

(ii)
the manufacture and supply of the Products and the performance of the Services
and all rights and obligations of the Parties in connection therewith shall be
governed by and be subject to terms and provisions of the Product Agreements,
including but not limited to the liability and indemnification provisions set
forth in these agreements. With respect to the Existing Agreement and regarding
any decrease in the Maximum Capacity Reservation or amount of Product supplied
under the Existing Agreement due to a Capacity Limitation, including but not
limited to, a Capacity Limitation Threshold and any liability and
indemnification obligation in connection with such Capacity Limitation,
including but not limited to, a Capacity Limitation Threshold is



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         10

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






concerned, the provisions of this Agreement shall prevail over the provisions of
the Existing Agreement, and
(iii)
If the Technology Transfer of a Product requires more support by BI BIO than
[***] BI BIO man hours, BI BIO shall provide up to [***] additional man hours to
Prothena and/or its third party manufacturer upon Prothena’s request and at
Prothena’s expense (which shall be documented and calculated based on a daily
rate of [***], --EUR (price basis 2017 and subject to Section 5.2)).

c) Any liability and indemnification obligation of BI BIO in connection with
this Agreement resulting from reasons other than a Capacity Limitation,
including but not limited to, a Capacity Limitation Threshold is (a) subject to
the Existing Agreement and (b) upon its execution shall be stipulated under the
MSA. However, if no reference to a Product is possible, it shall be subject to
Section 8.1 and 8.2(a) and shall be limited to the aggregate amount of [***]
euro ([***],-- EUR).
8.3
Limitation of Prothena’s Liability

Subject to Section 8.1, Prothena’s aggregate liability for claims by BI BIO
under this Agreement shall be limited to [***] of the [***] of the [***] under
this Agreement. BI BIO’s [***] for failure of Prothena to purchase the Minimum
Purchase Commitment shall be receipt of the Non-Utilization Fee in accordance
with Section 4.8 above.
9
CONFIDENTIALITY

9.1
Each Party shall treat all Confidential Information of the other Party strictly
confidential, and shall only use or disclose such Confidential Information on a
need-to-know basis in connection with the performance of its obligations under
this Agreement, for corporate reporting purposes, or as permitted under this
Agreement. Each Party may disclose the other Party’s Confidential Information to
employees, contractors and agents who are bound by written obligations of
confidentiality and non-use consistent with those set forth in this Agreement.

9.2
Each Party may disclose Confidential Information of the other Party hereunder to
the extent that such disclosure is reasonably necessary for prosecuting or
defending litigation, complying with applicable government regulations, provided
that if a Party is required by law or regulation to make any such disclosure of
the other Party’s Confidential Information it will give reasonable advance
notice to the other Party of such disclosure requirement and will use its best
efforts assist such other Party to secure a protective order or confidential
treatment of such Confidential Information required to be disclosed, unless such
advance notice is not feasible (e.g. medical emergency).

9.3
Prothena herewith notifies BI BIO that it may be required to publicly disclose
the Agreement by filing it with the US. Securities and Exchange Commission (the
“SEC”). Prothena shall share its redacted version of the Agreement with BI BIO
prior to filing and shall take into account all reasonable requests, to the
extent consistent with SEC rules, regulations and standards, from BI BIO
concerning its Confidential Information.

9.4
Neither Party shall disclose Confidential Information of the other Party in any
patent filings without the prior written consent of such other Party.

9.5
The Parties agree that, except as may otherwise be required by applicable laws,
regulations, rules, or orders, no Confidential Information of the other Party or
any material information regarding the transactions



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         11

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






contemplated in this Agreement shall be made public by either Party without the
prior written consent of the other.
9.6
Subject to any right to continued use as provided herein (such as, but not
limited to, license rights), upon the disclosing Party’s written request, the
receiving Party agrees to, at receiving Party’s discretion, either deliver to
the disclosing Party or destroy all tangible information embodying the
Confidential Information of the Disclosing Party and/or its Affiliates and all
materials that constitute such Confidential Information, which are in the
possession or under the control of the receiving Party or its Affiliates, in
each case subject to the last sentence of this Section. In the event that the
receiving Party elects to destroy the materials, upon destruction of such
materials, the receiving Party will issue to the disclosing Party a certificate
of destruction as proof of compliance with the disclosing Party’s request. The
receiving Party further agrees not to retain any copies, notes or compilations
of any written materials pertaining to the Confidential Information received
from the disclosing Party or its Affiliates, save (i) that the receiving Party
may retain one (1) copy of documentary Confidential Information for the sole
purpose of monitoring its compliance with this Agreement, and (ii) for
electronic back-up versions of Confidential Information, provided that they are
created solely for back-up purposes based on a decentralized standardized
back-up routine, are not accessible on standard individual user levels and are
automatically and irrevocably deleted after fulfilment of their back-up purpose.

9.7
Prothena may disclose the existence and terms and conditions of this Agreement
to (a) its potential and actual collaborators and partners, [***] and (b)
potential or actual investment bankers, acquirers, lenders or investors, and (c)
legal or financial advisors of Prothena. Any such disclosures shall be made
under confidentiality provisions not less stringent than set forth in this
Agreement and on a strict need-to-know basis.

9.8
Survival. The obligations of confidentiality and non use contained in this
Section 9 shall survive the duration of this Agreement for a period of [***]
years.

10
TERM / TERMINATION

10.1
This Agreement will come into force on the Effective Date and shall be valid
until December 31, 2027 unless extended or terminated pursuant to this Section
or the mutual written agreement of the Parties (the “Term”).

10.2
Termination by either Party:

a) Termination due to Insolvency: To the extent permitted by law, if either
Party shall become insolvent or shall make assignment for the benefit of
creditors, or proceedings in voluntary bankruptcy shall be instituted on behalf
of or against a Party or a receiver or trustee of all, or substantially all of
the property of a Party shall be appointed to a third party, the other Party
shall be entitled to terminate this Agreement by giving written notice to this
effect to the first Party whereupon this Agreement shall so terminate, unless
such situation is rectified within a period of [***].
b) Termination in Case of Material Breach of Agreement: Either Party may
terminate this Agreement for any material breach of this Agreement, if such
breach is not cured within [***] following receipt by the Party committing the
breach of written notice identifying such breach and stating the intent of that
Party to terminate in absence of remedy. Such termination shall become effective
immediately upon further notice to the defaulting Party not to be provided later
than [***] after the remedy period. For the avoidance of doubt, [***] does not
constitute a material breach of this Agreement by BI BIO. In the event of [***],
the


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         12

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






non-breaching Party may, at its sole option, deem such breach to be incurable
and may terminate this Agreement immediately upon written notice to the
breaching Party, provided, however, that [***]. In case of a Capacity
Limitation, including but not limited to, a Capacity Limitation Threshold this
Section 10.2 and Section 8 shall [***] any provision included in a [***] in case
of a material breach, respectively.
10.3
Termination Rights of the Agreement by Prothena:

a) Prothena may terminate this Agreement in the event of a Forced Withdrawal
and/or Clinical Failure of either NEOD001 or all Products with [***] written
notice.

b) Prothena may terminate this Agreement in the event of [***] either of NEOD001
or all Products, resulting in [***] of [***] with [***] written notice.
c) Prothena may terminate this Agreement upon [***] written notice for
convenience (i.e. any or no reason).


d)     Subject to Section 2.2 and 2.6, this Agreement shall terminate when the
Parties enter into the MSA.


10.4
CONSEQUENCE OF TERMINATION:

(a)
In case of a termination of this Agreement by BI BIO pursuant to Section 10.2 a)
and 10.2 b) (Termination in Case of Material Breach of the Agreement or
Termination due to Insolvency) BI BIO shall be entitled to invoice Prothena for
the [***] for [***] following the termination.

(b)
In case of a termination of this Agreement by Prothena pursuant to Sections 10.2
a) and 10.2 b) (Termination in Case of Material Breach of the Agreement or
Termination due to Insolvency) BI BIO shall upon Prothena’s request undertake a
technology transfer of Product(s) to Prothena or a third party manufacturer at
[***] expense as set forth under Section 8.2.

(c)
Form of Termination: Any termination hereunder requires written form.

11
GOVERNING LAW / VENUE

11.1
Governing Law. This Agreement and the legal relations between the Parties in
connection herewith shall be exclusively governed by, and construed in
accordance with, the laws of [***], without regard to its conflict of law
provisions. The Parties expressly exclude the [***].

11.2
Exclusive Jurisdiction/Venue for Disputes. The Parties agree to consult with
each other and to use their reasonable efforts to resolve any dispute and to
refer a matter to arbitration under this Section 11.2 only as a last resort. As
part of the reasonable efforts to resolve disputes, either Party may, by written
notice to the other Party, have that dispute referred to a representative of
each Party for attempted resolution by good faith negotiations. If these
representatives are unable to resolve such dispute within [***] of referral or
such other period the Parties agree upon in writing, each Party shall have the
right to pursue the legal remedies set forth in this Section of this Agreement.
All disputes arising out of or in connection with this Agreement shall be
finally settled under the [***] by [***] appointed with the said Rules. The
venue of the arbitration proceedings shall be [***]. The language of the
arbitration proceedings shall be English. The costs of the arbitration
(including reasonable attorney’s fees and associated costs and expenses) shall
be [***].

12    MISCELLANEOUS
12.1
Relationship of the Parties. For the purposes of this Agreement, each Party
shall be an independent contractor and not an agent or employee of the other
Party. Neither Party shall have authority or power



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         13

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






to make any statements, representations or commitments of any kind, or to take
any action which is binding on the other Party, unless expressly so authorized
to do so by an instrument in writing signed by authorized representatives of
such other Party.
12.2
Notices. Any notices which either Party may be required or shall desire to give
under this Agreement shall be deemed to be duly given when in writing and
delivered personally, mailed by registered mail, courier service or sent by
telefax (provided that such telefax shall be confirmed by registered mail or
courier service) to the Party to whom notice is to be given, at the address
specified below (which may be amended upon at least [***] prior written notice
to the other Party) or for any notices which either Party may be required or
shall desire to give under any Appendix to this Agreement shall be given at the
address specified in such Appendix.

Boehringer Ingelheim Biopharmaceuticals GmbH


Birkendorfer Strasse 65
D-88397 Biberach an der Riss
Federal Republic of Germany
Attn: [***]
[***]
Fax:    +[***]
Phone:    +[***]


Prothena Therapeutics Limited
Prothena Biosciences Limited


Adelphi Plaza, Upper George’s Street,
Dún Laoghaire, Co. Dublin,
A96, T927, Ireland
Attn: [***]
Fax:    +[***]
Phone:    +[***]


With a copy to:


Prothena Biosciences Inc
331 Oyster Point Boulevard
South San Francisco, CA 94080
Att: [***]


Fax:    +[***]
Phone: +[***]


12.3
Force Majeure. Failure of any Party to perform its obligations under this
Agreement ([***] or of confidentiality) shall not subject such Party to any
liability or place them in breach of any term or condition of this Agreement to
the other Party if, and solely to the extent, such failure is caused by Force
Majeure. The corresponding obligations of the other Party will be suspended to
the same extent. “Force Majeure” shall mean any unanticipated event beyond a
Party’s reasonable control that could not be avoided by due care of such
non-performing Party, including without limitation, acts of God, fire,
explosion, flood, earthquake, drought, war, hostility, revolution, riot, civil
disturbance, national emergency, sabotage, embargo, strikes or other labour
trouble; provided, however, that the Party affected shall promptly notify the
other Party of the condition constituting Force Majeure as defined herein and
shall exert commercially reasonable efforts to eliminate, cure and overcome any
such causes and to resume performance of its obligations with all possible
speed. If a condition constituting Force Majeure as defined herein prevents, or
would likely prevent, a Party from performing its obligations under this



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         14

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






Agreement for more than [***] the parties shall meet to negotiate a mutually
satisfactory solution to the problem, if practicable, including the use of a
third party to fulfil the obligations hereunder of the Party invoking Force
Majeure at the expense of the Party invoking Force Majeure. For the purpose of
this Agreement, in connection with the New Facility the term “Force Majeure”
shall also include (i) [***], provided, that [***] and the [***], and (ii) any
[***], that were not [***] even with [***] and that [***].
12.4
Entire Agreement. This Agreement (including the Appendices hereto) constitutes
the entire agreement between the Parties related to the subject matter covered
by this Agreement, shall supersede and prevail over any other prior or
contemporaneous arrangements regarding this subject matter, whether written or
oral and is binding upon the Parties hereto and their successors. No
modification of this Agreement will be binding upon either Party unless made in
writing and signed by both Parties.

12.5
Assignment. Neither Party may assign its rights and obligations under this
Agreement without the other Party’s prior written consent, except that either
Party may (a) assign its rights and obligations, in its entirety or for one of
more Products, under this Agreement [***] to fulfil the assigned contractual
duties and obligations and this Section 12.5 shall not apply to any such
assignment; or (b) assign its rights and obligations under this Agreement, in
its entirety or for one of more Products, to a successor to part of or to all or
substantially all of its business or assets to which this Agreement relates. If
either Party assigns its rights and obligations under this Agreement in
accordance with this Section 12.5 other than in its entirety, such partial
assignment shall not have the effect of [***].

12.6
Severability. If any provision of this Agreement is held to be invalid or
unenforceable, then the offending provision shall not render any other provision
of this Agreement invalid or unenforceable, and the Agreement shall remain in
full force and effect and shall be enforceable, unless the offending provision
shall substantially affect the rights or obligations granted or undertaken by
either Party.

12.7
Rule of Construction: The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.

12.8
Waiver. Nothing contained in this Agreement shall cause the failure of either
Party hereto to insist upon strict compliance with any other provision hereof by
the other Party to operate as a waiver with respect to such provision, unless
such waiver is in writing and delivered to such other Party hereto.

12.9
Publicity. No press release or other form of publicity regarding this Agreement
shall be permitted by either Party to be published unless both Parties have
indicated their consent to the form of the release in writing.

12.10 Survivorship.


The following provisions shall survive the termination of this Agreement (but
not its replacement by the MSA) and shall remain in full force and effect:


i.
    Section 8 (Indemnification/Liabilities);

ii.
    Section 9 (Confidentiality);

iii.
    Section 10 (Effects of Termination or Expiration);

iv.
    Section 11 (Governing Law/Venue); and

v.
    Section 12.10 (Survivorship);



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         15

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






and any other provisions in this Agreement which by their nature should survive
termination or expiration.






[Rest of the page left intentionally blank. Signature page to follow]






Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         16

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc








Signed by the duly authorised representatives of each of the Parties hereto.




PROTHENA THERAPEUTICS LIMITED


Date: April 5, 2017
By: [***]
Name: [***]
Title: Director




BOEHRINGER INGELHEIM BIOPHARMACEUTICALS GBMH 

Date: April 5, 2017
By (ppa.): [***]
[***]
Head, Business & Contracts Contract Manufacturing Business, Biopharmaceuticals


 
By (ppa.):
[***] 
______________________________
[***]
Head of Legal Biopharma






prothenabibioletteragimage50.jpg [prothenabibioletteragimage50.jpg]

PROTHENA BIOSCIENCES LIMITED
Date: April 5, 2017
By: [***]
Name: [***]
Title: Director


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         17

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc










APPENDIX 1: Prothena Deliverables
APPENDIX 2: Acceptance Criteria for New Products
APPENDIX 3: Capacity Commitment
APPENDIX 4: Price




Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         18

--------------------------------------------------------------------------------




Confidential Treatment Requested by Prothena Corporation plc






APPENDIX 1: Prothena Deliverables


Together with every new inquiry for a potential New Product Prothena will
provide:
1.
Request for Proposal (RFP) outlining all inquired services and requested scale

Including information on scale established so far and production history at such
scale (i.e. number of batches)
 
2.
List of Prothena materials which would be provided to undertake the technology
transfer services and the manufacture of product (e.g. GMP WCB, reference
standard, analytical reagents)



3.
Technical Process information including process flow charts for upstream and
downstream, and written process descriptions including:

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]



4.
Analytical testing

o
[***]



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         19

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






o
[***]



5.
[***]

6.
[***]

7.
[***]

8.
[***]

9.
[***]

10.
[***]

11.
[***]

12.
[***]



[***] acceptance
•
[***]

•
[***]



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         20

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc








APPENDIX 2: Acceptance Criteria for New Products




1. Products derived from mammalian fermentation technology and qualifying as New
Product
Parameter


Criteria
Applicable Product format
•    [***]
•    [***]
•    [***]


Required Scale [working volume in L]
[***]
Cell Line type


[***]
Production platform
[***]
Fermentation time [d]
[***]
Purification time (from harvest to UDF) [hrs]
[***]
Maximum column size [m]
[***]


Titre for fed-batch processes [g/L]
[***]





[***]




Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         21

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc








2. Products not qualifying
[***].


Technical criteria
•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]



Business criteria
•
[***]

•
[***]



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         22

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc








APPENDIX 3: Capacity Commitment in Batches – planned as of Effective Date
(a)
Total Capacity





Year


2018
2019
2020
2021
2022
2023
2024
 
2025
2026
2027
Maximum Capacity Reservation by BI (run starts)


[***]


[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
Minimum Purchase Commitment of Prothena (run starts)


[***]


[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]

*2025-2027 non-binding capacity outlook for both Parties, which shall become
binding or be replaced with other binding commitments the latest by [***]
**Subject to reduction or cancellation under Section 4.1.
*** Commitment for the [***]




For information purposes only:
The Product Agreements shall provide for a purchase commitment and flexibility
of Prothena depending on the type of forecasted and/or ordered Batches. The
[***] of the Minimum Purchase Commitment related to the Maximum Capacity
Reservation under this Agreement is based on the following purchase commitment
of Prothena under the Product Agreements:


Batch Type
Payment obligation of Prothena for forecasted/ordered Batches in accordance with
the forecast mechanism of the applicable Product Agreement.
a)    [***]
[***]
b)    [***] 
[***]
c)    [***]
[***]
d)    [***]
[***]

[***]


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         23

--------------------------------------------------------------------------------




Confidential Treatment Requested by Prothena Corporation plc






APPENDIX 4: PRICE


The Prices below are [***] based on [***]. Prices are subject to [***] as per
Section 5.2.


The Price [***] includes [***], but excludes [***].


At any time subsequent to [***], the pricing may be [***] by mutual agreement
[***] is a [***] which [***] also for [***].


The [***] of a [***] shall be [***], and for [***].




(1)
NEOD001



Basic production assumptions based on the [***] manufacturing process
established at BI are set forth below ([***]).




Upstream
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
[***]
[***]
Downstream
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]







Batches [***]
Price per Batch [***]
(EUR, price basis 2016)
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         24

--------------------------------------------------------------------------------



Confidential Treatment Requested by Prothena Corporation plc






[***]
[***]
[***]
[***]

[***] only




(2)
PRX003



Basic production assumptions based on the [***] manufacturing process
established at BI are set forth below ([***]).


Upstream
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
[***]
[***]
Downstream
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]





Batches [***]
Price per Batch [***]
(EUR, price basis 2016)
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***] 
[***]
[***] 



[***] only


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.         25